Citation Nr: 0636599	
Decision Date: 11/27/06    Archive Date: 12/06/06

DOCKET NO.  04-42 956	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a previously denied claim for residuals of a head 
injury.

2.  Entitlement to service connection for residuals of a head 
injury.

3.  Whether new and material evidence has been received to 
reopen a previously denied claim for headaches.  

4.  Entitlement to service connection for headaches.

5.  Entitlement to service connection for a back disability.

6.  Entitlement to service connection for a respiratory 
disorder claimed as shortness of breath.




REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Eckart, Counsel


INTRODUCTION

The veteran served on active duty from August 1964 to October 
1966.

This case comes before the Board of Veterans' Appeals (Board) 
from a rating decision of March 2004 from the St. Petersburg, 
Florida Regional Office (RO) of the Department of Veterans 
Affairs (VA).

The Board has a legal duty to address the "new and material 
evidence" requirement regardless of the actions of the RO.  
If the Board finds that no new and material evidence has been 
submitted it is bound by a statutory mandate not to consider 
the merits of the case.  Barnett v. Brown, 8 Vet. App. 1, 4 
(1995), aff'd, 83 F.3d 1380 (Fed. Cir. 1996); see also 
McGinnis v. Brown, 4 Vet. App. 239, 244 (1993).

The veteran testified before this Veterans Law Judge at a 
Central Office hearing held in June 2006.  At this hearing, 
he appears to have raised a claim for service connection for 
an esophageal condition and this matter is referred to the RO 
for further adjudication. 

The RO is noted to have obtained additional evidence 
subsequent to its September 2004 statement of the case 
without issuing a supplemental statement of the case and 
without a waiver of review of this additional evidence.  The 
veteran is not prejudiced by this action as the claims at 
issue are being reopened, and the matter will further be 
addressed on remand of the reopened and remaining issues.  

The appeal of entitlement to service connection for a 
breathing disorder and a back disorder as well as the 
reopened claims for service connection for a head injury and 
headaches are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


FINDINGS OF FACT

1.  A February 1973 rating decision denied the veteran's 
claim for service connection for residuals of a head injury.  
The veteran did not appeal this determination.

2.  New evidence received since the February 1973 decision 
does relate to an unestablished fact necessary to 
substantiate the claim.

3.  A February 1973 rating decision, denied the reopening the 
veteran's claim for service connection for headaches.  The 
veteran did not appeal this determination.

4.  New evidence received since the February 1973 decision 
does relate to an unestablished fact necessary to 
substantiate the claim.


CONCLUSIONS OF LAW

1.  The February 1973 decision, denying the claim for service 
connection for residuals of a head injury, is final.  38 
U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 
(2006).

2.  New and material evidence has been received since the 
February 1973 decision, and the claim for service connection 
for residuals of a head injury is reopened.  38 U.S.C.A. § 
5108 (West 2002); 38 C.F.R. § 3.156 (2006).

3.  The February 1973 decision, denying the reopening of a 
claim for service connection for headaches, is final.  38 
U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 
(2006).

4.  New and material evidence has been received since the 
February 1973 decision, and the claim for service connection 
for headaches is reopened.  38 U.S.C.A. 
§ 5108 (West 2002); 38 C.F.R. § 3.156 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to notify and assist

The VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 
5103A (West 2002 & Supp. 2006); 38 C.F.R. § 3.159 (2005).  
Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2006); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  Such notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  The Board finds that any 
defect with respect to the notice requirement in this case 
was harmless error for the reasons specified below.  See 
VAOPGCPREC 7-2004.

In the present case, the veteran's claim on appeal was 
received in September 2003.  A duty to assist letter 
addressing the service connection issues, but not new and 
material issues was issued in October 2003, prior to the 
March 2004 rating decision that denied these issues.  This 
letter provided initial notice of the provisions of the duty 
to assist as pertaining to entitlement to service connection, 
which included notice of the requirements to prevail on these 
types of claims, of his and VA's respective duties, and he 
was asked to provide information in his possession relevant 
to the claims.  This letter did not address the question of 
new and material evidence.  An additional duty to assist 
letter was provided by the RO in January 2005, which 
addressed all issues, but again failed to provide any legal 
criteria for the new and material claims.  Yet another duty 
to assist letter issued in January 2005 addressed another 
issue not presently before the Board.  The duty to assist 
letters specifically notified the veteran that VA would 
obtain all relevant evidence in the custody of a federal 
department or agency.  He was advised that it was his 
responsibility to either send medical treatment records from 
his private physician regarding treatment, or to provide a 
properly executed release so that VA could request the 
records for him.  The veteran was also asked to advise VA if 
there were any other information or evidence he considered 
relevant to this claim so that VA could help by getting that 
evidence.  The veteran is not prejudiced by these documents, 
which fail to provide the veteran with the correct law 
addressing the issue of new and material evidence as the 
Board is reopening these claims.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  All 
available service medical records were previously obtained 
and associated with the claims folder.  Furthermore, VA and 
private medical records were obtained and associated with the 
claims folder.  The veteran testified at a hearing before the 
Board in June 2006 and provided evidence pertinent to this 
claim.  

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The evidence of record 
is sufficient to reopen these claims and an examination will 
be scheduled on remand.  

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) issued a decision in 
the consolidated appeal of Dingess v. Nicholson, 19 Vet. App. 
473 (2006), which held that the notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service-connection claim, including the 
degree of disability and the effective date of an award.  In 
the present appeal, the veteran was not provided with notice 
of the type of evidence necessary to establish the degree of 
disability and earlier effective dates for this matter.  
Regarding the reopened claims, this will be addressed by on 
remand.  

New and Material Evidence

Service connection was first denied for a headache condition 
in a July 1972 decision, with notice sent the same month.  In 
February 1973, the RO denied service connection for residuals 
of a head injury (scar, right forehead) and again for 
headaches and again notice was sent the same month.  The 
veteran did not appeal these rating decisions, which became 
final.  

Prior unappealed decisions of the Board and the RO are final.  
38 U.S.C.A. §§ 7104, 7105(c)  (West 2002); 38 C.F.R. §§ 
3.160(d), 20.302(a), 20.1104 (2006).  If, however, new and 
material evidence is presented or secured with respect to a 
claim which has been disallowed, VA shall reopen the claim 
and review the former disposition of the claim.  Manio v. 
Derwinski, 1 Vet. App 145 (1991).  When determining whether 
additional evidence is new and material, VA must determine 
whether such evidence has been presented under 38 C.F.R. § 
3.156(a) in order to have a finally denied claim reopened 
under 38 U.S.C.A. § 5108 (West 2002).  

New evidence means existing evidence not previously submitted 
to agency decisionmakers.  38 C.F.R. § 3.156(a) (2006).  
Material evidence means existing evidence that, by itself or 
when considered with previous evidence of record, relates to 
an unestablished fact necessary to substantiate the claim.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  Id.   

The Board has a legal duty to address the "new and material 
evidence" requirement regardless of the actions of the RO.  
If the Board finds that no new and material evidence has been 
submitted it is bound by a statutory mandate not to consider 
the merits of the case.  Barnett v. Brown, 8 Vet. App. 1, 4 
(1995), aff'd, 83 F.3d 1380 (Fed. Cir. 1996); see also 
McGinnis v. Brown, 4 Vet. App. 239, 244 (1993).  In this 
case, the Board notes that the RO has addressed the issue of 
entitlement to service connection for a head injury as a de 
novo issue in its March 2004 decision, despite the prior 
final denial of such an issue in February 1973.  Thus the 
Board shall address this matter in terms of whether new and 
material evidence has been submitted.

Evidence previously before the RO appears to have been 
service medical records, although from the placement of the 
records in the claims file and the RO's analysis of the 
evidence, it is not clear whether the complete service 
medical records in the claims file were of record.  The July 
1972 rating decision did not mention any records, but simply 
said to disallow under M21-1 par 22.02 for headaches.  The 
February 1973 rating decision noted that the veteran stated 
that he received a gash over the eye which required several 
stitches and that he began having headaches after this.  This 
rating cited the enlistment examination of April 1963 prior 
to service which revealed a scar over the right forehead.  No 
other service medical records were cited, but the RO stated 
that the service medical records were completely negative for 
any injury over the eye and completely negative for treatment 
for headaches.  

Among the service medical records presumably before the RO in 
1973, consist of service medical records which included the 
above cited April 1963 enlistment examination which did show 
a 1/4 inch scar over the right forehead.  This was also shown 
in subsequent examinations.  However the records also 
presumably before the RO included a service medical record 
showing the veteran having been treated in February 1966 for 
a laceration above the right eye requiring 6 sutures.  The 
sutures were removed a few days later.  The October 1966 
separation examination indicated that the scar was the same 
size as on the entrance examination, but a subsequent 
"Affiliation" examination dated in January 1968 reflected 
that the scar over the right eye was 1 1/2 inches long.  This 
October 1968 examination also revealed additional scars of 1 
1/2 inches on the right cheek and left eyebrow.  Also before 
the RO in 1973 was the veteran's January 1973 claim that he 
received a gash over his left eye which required several 
stitches in his eye and shortly thereafter, began having 
headaches.  

Among the evidence received after February 1973 are private 
medical records from between 1998 and 2002, which includes 
mention of headaches in November 1988.  Otherwise the records 
do not appear to make reference to headaches or any other 
residuals of a head injury.  

Also received after the February 1973 decision was the 
veteran's testimony in June 2006, in which he described in 
detail the incident that he said caused his head injury.  He 
testified that the incident took place in February 1966, when 
he fell and struck his head aboard ship while he was on a 
ladder cleaning out water mains and the ship rocked, causing 
him to fall.  He indicated that he was immediately taken to 
sick bay, where the most obvious injury treated was a 
bleeding head wound.  He testified that the injury resulted 
in a knot  on his forehead and that he also began having 
headaches immediately after the accident.  He testified that 
he continued to have headaches through the present time.  His 
representative at the hearing indicated that the veteran has 
a visible anomaly on the top of his head that can currently 
be seen.  

This evidence, which was not previously reviewed in 1973, is 
material because, when considered with the service medical 
record from February 1966, it significantly shows the 
existence of possible residuals including a scar or 
"anomaly" of the head and subjective complaints of 
headaches that may possibly be the result of whatever injury 
resulted in his requiring six stitches in February 1966.  

Lay statements are considered to be competent evidence of 
symptoms of disease, disability, an injury; however, when the 
determinative issue involves a question of medical nature, 
such as the etiology, or date of onset, only those who have 
specialized training and knowledge are competent to render an 
opinion.  Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).  While the veteran's lay evidence is not competent to 
fully address the etiology of his current subjective 
complaints of headaches and the anomaly seen on his forehead, 
his testimony does add further explanation as to the events 
that possibly led to his treatment of a head wound with 
stitches in 1966 and also provide competent evidence of 
possibly ongoing residual symptoms from this incident, 
specifically headaches and the "anomaly" seen on his head.  
Such evidence raises a reasonable possibility of 
substantiating this claim.

Under these circumstances, as new and material evidence has 
been received, the claim is now reopened.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156 (2006).


ORDER

New and material evidence having been received, the claim for 
entitlement to service connection for residuals of a head 
injury is reopened.

New and material evidence having been received, the claim for 
entitlement to service connection for headaches is reopened.


REMAND

As noted above, the claims for entitlement to service 
connection for residuals of a head injury and headaches were 
reopened based on the receipt of new and material evidence.  
However, additional evidence is necessary prior to 
adjudication of these claims.  

Moreover regarding these claims as well as the remaining 
claims on appeal, the Board's review of the claims file 
reveals that additional evidence has been added since the 
issuance of the statement of the case (SOC) in September 
2004.  The additional evidence are VA records which includes 
items which are arguably pertinent to the claims for service 
connection for a headache condition, lumbar spine condition, 
breathing condition (which the veteran now has alleged is due 
to gastro esophageal reflux disease), which note such 
complaints.  Such records may be pertinent to the increased 
rating claim.  Significantly, however, the veteran was not 
afforded a supplemental statement of the case which addressed 
that new evidence.  Such action is required by 38 C.F.R. § 
19.37 (2006).  The Board further notes that the veteran has 
not submitted a written waiver of his right to have the 
evidence initially reviewed by the RO pursuant to 38 C.F.R. § 
20.1304 (2006).

In this case, regarding the veteran's residuals of a head 
injury, the Board notes that the service medical evidence 
does reflect that the veteran has sustained some sort of head 
injury in February 1962 which required stitches.  The veteran 
also claims that this same accident that injured his head was 
a fall from a ladder that also resulted in a back disorder, 
although the service medical records are negative for any 
back problems treated, nor do the records clearly document a 
fall from the letter.  

Regarding his claim for a breathing disorder, he now alleges 
in his June 2006 hearing that it is due to gastro esophageal 
reflux disease (GERD), for which service connection is not in 
affect and such claim was referred to the RO for further 
consideration.  However he has also argued, and the claim has 
been developed on appeal as entitlement to a breathing 
disorder to include as secondary to asbestos exposure.  A 
review of the service medical records do reflect that he was 
shown to have possible preexisting respiratory problems as an 
August 1964 examination revealed him to report a history of 
chronic or frequent colds with a childhood history of 
whooping cough.  Thus adjudication of this matter should 
include consideration of whether any preexisting respiratory 
condition may have been aggravated by service.  

Regarding possible exposure to asbestos, he is shown by the 
service medical records to have served aboard naval ships 
including the USS Tidewater, the USS Semmes and the USS 
Tweedy.  His DD Form 214 reflects that the civilian 
equivalent of his military occupational specialty was 
fireman.  He has alleged in his hearing testimony that part 
of his duties aboard the ship included cleaning the hulls.  
Currently no service personnel records are present that would 
confirm any possible exposure to asbestos.  Further attempts 
should be made to confirm the likelihood that his duties may 
have exposed him to asbestos while aboard these ships.  
Accordingly, a request must be made to the National Personnel 
Records Center (NPRC) to obtain the veteran's service 
personnel records and to request the Navy Medical Liaison 
office at the NPRC to review such records and to determine 
the likelihood, based on the evidence of record, of the 
veteran's exposure to asbestos.  Any further development 
deemed necessary by the information gained from the NPRC 
should be conducted.

The veteran has not undergone a VA examination to ascertain 
the nature and etiology of any of the above claimed 
conditions, to include whether a breathing condition was 
aggravated by active service.  

VA's duty to assist the veteran includes obtaining relevant 
medical records and a thorough and contemporaneous medical 
examination in order to determine the nature and extent of 
the veteran's disability.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159.

As previously noted, the Court also issued a decision in the 
consolidated appeal of Dingess v. Nicholson, 19 Vet. App. 473 
(2006), which held that the VA's notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service-connection claim, including the 
degree of disability and the effective date of an award.  In 
the present appeal, the veteran also was not provided with 
notice of the type of evidence necessary to establish an 
initial disability rating or effective date, if service 
connection is granted on appeal.  

To ensure that VA has met its duty to assist the claimant in 
developing the facts pertinent to the claim on appeal and to 
ensure full compliance with due process requirements, the 
case is REMANDED for the following development:

1.  The VA must review the entire file 
and ensure for the remaining issues on 
appeal that all notification and 
development necessary to comply with 38 
U.S.C.A. §§ 5103(a) and 5103A (West 2002 
& Supp. 2006) and 38 C.F.R. § 3.159 
(2006)), as well as VAOPGCPREC 7-2004, is 
fully satisfied.  In particular, VA must 
send the veteran a corrective notice, 
that includes: (1) an explanation as to 
the information or evidence needed to 
establish a disability rating and an 
effective date, if service connection is 
granted, as outlined by the Court in 
Dingess, supra, and (2) requests or tells 
the veteran to provide any evidence in 
his possession that pertains to his 
claim.  The claims file must include 
documentation that there has been 
compliance with the VA's duties to notify 
and assist a claimant as specifically 
affecting the remaining issue on appeal.  

2.  The AMC should obtain the service 
personnel records from the veteran's 
naval service while aboard the ships from 
the NPRC.  The AMC should forward such 
records to the Department of the Navy 
Medical Liaison office of the NPRC and 
request the office review such records as 
well as a copy of all of the veteran's 
statements of record in which he 
describes the ways by which he was 
allegedly exposed to asbestos should be 
included.  The Liaison Office should be 
asked to indicate whether it was likely 
that the veteran was exposed to asbestos 
in the course of his assigned duties 
within the military occupational 
specialties noted in his service 
personnel records.  If no such opinion 
can be given, the service department 
should so state, and give the reason why.

3.  The AMC should schedule the veteran 
for a VA examination, by an appropriate 
specialist, to determine the nature and 
etiology of the veteran's claimed head 
injury and headache conditions as well as 
a claimed back disorder.  The claims 
folder must be made available to the 
examiner(s) prior to the examination and 
the examiner should acknowledge such 
review in the examination report.  All 
indicated studies should be performed and 
all manifestations of current disability 
should be described in detail.  The 
examiner should address the following:

Does the veteran have any current, 
chronic disorder(s) of the head, to 
include any headache disability or any 
other disability of the head to include 
scarring and if so what is the nature of 
these disorder?  Also does the veteran 
have a current back disorder and if so, 
what is the nature of it?  For any 
identified disorder(s) involving the 
head, including headaches or any other 
head disorder including scarring, or for 
any identified back disorder, the 
examiner should offer an opinion as to 
whether it is at least as likely as not 
that such disorders were caused, or if 
preexisting were aggravated (worsened), 
as the result of some incident of active 
service, (specifically the incident in 
which he was said to have injured his 
head in February 1962, for which the 
service medical records only show the 
application of sutures to a head 
lacerations).  The examiner must provide 
a comprehensive report including complete 
rationales for all conclusions reached.

4.  Following completion of the above 
development, the AMC should schedule the 
veteran for a VA examination, by an 
appropriate specialist, to determine the 
nature and etiology of the veteran's 
claimed breathing disorder.  The claims 
folder must be made available to the 
examiner(s) prior to the examination and 
the examiner should acknowledge such 
review in the examination report.  All 
necessary special studies or tests are to 
be accomplished, to include testing the 
veteran's sputum for evidence of asbestos 
fibers, high resolution x-rays and a 
computerized tomography scan if 
determined by the examiner to be 
necessary to obtain a fully informed 
diagnosis.  All manifestations of current 
disability should be described in detail.

The examiner should address the 
following:

Does the veteran have any current, 
chronic disorder(s) of the respiratory 
system and if so what is the nature of 
this disorder?  The examiner should 
specify whether any breathing disorder 
noted is congenital in nature.  For any 
identified disorder determined to be 
congenital or developmental in nature, 
that may have preexisted service, the 
examiner should offer an opinion as to 
whether it is at least as likely as not 
that (1) such disorder was aggravated 
(worsened), as the result of some 
incident of active service, (2) whether 
any such disorder is due to the natural 
progression of a disease.  (3) whether 
the veteran has asbestosis, or any other 
asbestos-related lung disorder, and, if 
so, whether it is related to his military 
service, including any in-service 
asbestos exposure?  If the appellant's 
service aggravated or contributed to or 
accelerated any pathologic process of a 
preexisting respiratory condition, the 
examiner must state to what extent, given 
in terms of a percentage, did it so 
contribute as compared to the natural 
progress of the disability itself.  The 
examiner must provide a comprehensive 
report including complete rationales for 
all conclusions reached.

5.  Thereafter, the AMC should 
readjudicate the veteran's claims.  If 
any benefit sought on appeal remains 
denied, the veteran should be provided a 
supplemental statement of the case.  It 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
discussion of all pertinent regulations.  
An appropriate period of time should be 
allowed for response.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified; however, the veteran is advised that 
failure to cooperate by reporting for examination may result 
in the denial of his claim.  38 C.F.R. § 3.655 (2006).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


